Electronically Filed
                                                       Supreme Court
                                                       SCWC-30502
                                                       27-FEB-2012
                                                       02:12 PM



                            NO. SCWC-30502



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I





        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 



                                 vs.



             BLUE LEALAO, Petitioner/Defendant-Appellant.





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30502; CR. NO. 10-1-0240)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                 Acoba, Duffy, and McKenna, JJ.)



          The Application for Writ of Certiorari filed on January


14, 2012 by Petitioner/Defendant-Appellant, Blue Lealao is hereby


accepted.


          IT IS FURTHER ORDERED, that no oral argument will be


held in this case.    Any party may, within ten days and pursuant 

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, February 27, 2012.


Lars Robert Isaacson,             /s/ Mark E. Recktenwald

for petitioner/

defendant-appellant,              /s/ Paula A. Nakayama

on the application.

                                  /s/ Simeon R. Acoba, Jr.

Keith M. Kaneshiro

and Donn Fudo,                    /s/ James E. Duffy, Jr.

for respondent/

plaintiff-appellee,               /s/ Sabrina S. McKenna

on the response.